         Case 2:21-cv-00409-AC Document 4 Filed 03/11/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AUMINTRIUS DAMOUR GUNN,                              No. 2:21-cv-0409 AC P
12                        Plaintiff,
13            v.                                           ORDER
14    STANTON CORRECTIONAL
      FACILITY, et al.,
15
                          Defendants.
16

17

18           Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

20   U.S.C. § 1915. However, the certificate portion of the request, which must be completed by

21   plaintiff’s institution of incarceration, has not been filled out and plaintiff has not filed a certified

22   copy of his inmate trust account statement for the six-month period immediately preceding the

23   filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the opportunity to

24   submit a completed in forma pauperis application and a certified copy in support of his

25   application.

26           In accordance with the above, IT IS HEREBY ORDERED that:

27           1. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

28   Forma Pauperis By a Prisoner.
                                                          1
         Case 2:21-cv-00409-AC Document 4 Filed 03/11/21 Page 2 of 2


 1          2. Within thirty days from the date of this order, plaintiff shall submit an application to
 2   proceed in forma pauperis that includes the required certification by an authorized jail officer.
 3   The application must also be accompanied by a certified copy of plaintiff’s inmate trust account
 4   statement for the six-month period immediately preceding the filing of the complaint.
 5          3. Plaintiff’s failure to comply with this order will result in a recommendation that this
 6   action be dismissed without prejudice.
 7   DATED: March 10, 2021
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
